                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HONG KONG UCLOUDLINK                                Case No. 18-cv-05031-EMC
                                         NETWORK TECHNOLOGY LIMITED, et
                                   8     al.,
                                                                                             ORDER RE CLAIM CONSTRUCTION
                                   9                      Plaintiffs,
                                                                                             Docket Nos. 93, 102, 105
                                  10               v.

                                  11     SIMO HOLDINGS INC., et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Plaintiffs (collectively, “UCL”) have sued Defendants (collectively, “SIMO”) for patent
                                  16   infringement. The only patent at issue is UCL’s ‘780 patent. The Court held a Markman hearing
                                  17   on March 10, 2020. This order memorializes the Court’s claim construction on the disputed
                                  18   terms.
                                  19                        I.          FACTUAL & PROCEDURAL BACKGROUND
                                  20            The ‘780 patent is titled “Service sharing system and apparatus.” Context for the patent is
                                  21   provided in the section of the patent titled “Background of the Invention.”
                                  22                    At present, almost all the communication terminals, such as mobile
                                                        phones, data cards, and hotspot devices, are capable of establishing
                                  23                    connections with the corresponding service providers or networks
                                                        using physical Subscriber Identity Module (SIM) cards inserted
                                  24                    thereon. SIM is a unique authentication ID issued by a service
                                                        provider for controlling access of a user equipment. The SIM
                                  25                    enables the user equipment to enjoy data and voice services.
                                  26                    Typically, since the service provider is bound to the SIM in the
                                                        device, one terminal may only use voice and data services provided
                                  27                    by a service provider specified by the SIM. This brings many
                                                        inconveniences to a subscriber. The subscriber cannot select
                                  28                    services provided by an appropriate service provider according to
                                                       signal strength and location information. When the subscriber is
                                   1                   roaming, the subscriber may only select services provided by a
                                                       service provider signing a roaming service agreement with the
                                   2                   original service provider, and needs to pay service fees much more
                                                       than a local subscriber. In addition, the package balance of the
                                   3                   subscriber cannot be shared or exchanged to another subscriber[,]
                                                       but only wasted; and when the package broadband traffic is
                                   4                   insufficient, temporary services are very inconvenient for the
                                                       subscriber.
                                   5
                                                       Due to restriction of the tariff and package of the service provider,
                                   6                   on-demand use of bandwidth cannot be practically implemented, but
                                                       the fees are paid based on traffic. It is difficult for the subscriber to
                                   7                   dynamically acquire desired services, for example, increased
                                                       bandwidth and short message services, according to actual
                                   8                   requirements.
                                   9   ‘780 patent, col. 1, ll. 22-50.

                                  10           The ‘780 patent is directed to the above problem.

                                  11                   According to the embodiments of the present invention, a subscriber
                                                       acquires appropriate subscriber identity information, for example,
                                  12                   SIM data, according to actual requirements, and implements sharing
Northern District of California
 United States District Court




                                                       of services corresponding to individual or group subscriber identity
                                  13                   information, thereby acquiring an international, any-network, any-
                                                       service provider, any-technology and mode, or any service (data,
                                  14                   voice, video, and the like) network access service.
                                  15   ‘780 patent, col. 2, ll. 54-61.

                                  16           A representative claim for the ‘780 patent is claim 1. Claim 1 states as follows (terms to

                                  17   be construed are in bold):

                                  18                   1. A subscriber identity module (SIM)-based service sharing
                                                          system, comprising:
                                  19
                                                           at least one SIM card read-and-write device, configured to
                                  20                       simulate a read-and-write process performed by a local user
                                                           equipment of a SIM card providing service sharing to a
                                  21                       physical SIM card, wherein at least one SIM card providing
                                                           service is insertable in the at least one SIM card read-and-
                                  22                       write device;
                                  23                       a SIM scheduling management system configured to select
                                                           appropriate SIM from the at least one SIM card inserted in the at
                                  24                       least one SIM card read-and-write device according to the
                                                           location of a user equipment and the type of a service requested
                                  25                       by a subscriber, and assign the appropriate SIM to the
                                                           subscriber; and
                                  26
                                                           at least one multi-channel communication, configured to
                                  27                       communicate with the SIM scheduling management system to
                                                           acquire the appropriate SIM assigned by the SIM scheduling
                                  28                       management system, and communicate with a service provider
                                                                                           2
                                                          system corresponding to the appropriate SIM assigned by the
                                   1                      SIM scheduling management system to acquire the service
                                                          requested by the subscriber;
                                   2
                                                          wherein the appropriate SIM is a smart card having the SIM
                                   3                      function or SIM data;
                                   4                      the SIM scheduling management system comprises:
                                   5                      a SIM database configured to store SIM data on the at least
                                                          one SIM card of the at least one SIM card read-and-write
                                   6                      device;
                                   7                      a subscriber access unit configured to receive a service request
                                                          from the multi-channel communication device, return the SIM
                                   8                      card parameter assigned to the subscriber to the multi-channel
                                                          communication device, receive an authentication data packet of
                                   9                      the SIM card parameter from the multi-channel communication
                                                          device, and return a corresponding authentication result to the
                                  10                      multi-channel communication device;
                                  11                      a SIM scheduling unit, configured to search, according to the
                                                          service request received by the subscriber access management
                                  12                      unit, in the SIM database data to select appropriate SIM, and
Northern District of California
 United States District Court




                                                          return a corresponding SIM card parameter to the subscriber
                                  13                      access management unit; and
                                  14                      a SIM card read-and-write management unit, configured to
                                                          transfer the authentication data packet of the SIM card parameter
                                  15                      received from the subscriber access management unit to the at
                                                          least one SIM card read-and-write device, and return an
                                  16                      authentication result calculated by the at least one SIM card
                                                          read-and-write device to the subscriber access management unit.
                                  17

                                  18   ‘780 patent, claim 1 (emphasis added).
                                  19                                         II.      DISCUSSION

                                  20   A.     Legal Standard

                                  21          Claim construction is a question of law, although it may have factual underpinnings. See

                                  22   Icon Health & Fitness, Inc. v. Polar Electro Oy, 656 Fed. App'x 1008, 1013 (Fed. Cir. 2016); see

                                  23   also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357

                                  24   (Fed. Cir. 2016). It "serves to define the scope of the patented invention and the patentee's right to

                                  25   exclude." HTC Corp. v. Cellular Communs. Equip., LLC, 877 F.3d 1361, 1367 (Fed. Cir. 2017);

                                  26   see also O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008)

                                  27   (stating that “the purpose of claim construction is ‘to determin[e] the meaning and scope of the

                                  28   patent claims asserted to be infringed’”).
                                                                                         3
                                   1                   Words of a claim are generally given their ordinary and customary
                                                       meaning, which is the meaning a term would have to a person of
                                   2                   ordinary skill in the art after reviewing the intrinsic record at the
                                                       time of the invention. "In some cases, the ordinary meaning of
                                   3                   claim language . . . may be readily apparent even to lay judges, and
                                                       claim construction in such cases involves little more than the
                                   4                   application of the widely accepted meaning of commonly
                                                       understood words." However, in many cases, the meaning of a
                                   5                   claim term as understood by persons of skill in the art is not readily
                                                       apparent.
                                   6

                                   7   Id. (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005)).

                                   8                   Because the meaning of a claim term as understood by persons of
                                                       skill in the art is often not immediately apparent, and because
                                   9                   patentees frequently use terms idiosyncratically, the court looks to
                                                       "those sources available to the public that show what a person of
                                  10                   skill in the art would have understood disputed claim language to
                                                       mean." Those sources include "the words of the claims themselves,
                                  11                   the remainder of the specification, the prosecution history, and
                                                       extrinsic evidence concerning relevant scientific principles, the
                                  12                   meaning of technical terms, and the state of the art."
Northern District of California
 United States District Court




                                  13   Phillips, 415 F.3d at 1314. Although extrinsic evidence "can shed useful light on the relevant

                                  14   art, . . . it is less significant than the intrinsic record in determining the legally operative meaning

                                  15   of claim language." Id. at 1317 (internal quotation marks omitted).

                                  16   B.      Terms at Issue

                                  17           1.      “wherein at least one SIM card providing service is insertable in the at least one

                                  18                   SIM card read-and-write device” (claim 1)
                                  19

                                  20    UCL’s Proposed                     SIMO’s Proposed                    Court’s Construction
                                  21    Construction                       Construction
                                  22    wherein at least one SIM card      wherein at least one SIM card      wherein at least one SIM card
                                  23    read-and-write device is           that provides service is           providing service is capable
                                  24    configured to receive at least     inserted in the at least one       of being inserted in the at
                                  25    one SIM card that provides         SIM card read-and-write            least one SIM card read-and-
                                  26    service                            device                             write device
                                  27

                                  28
                                                                                           4
                                   1          The dispute between the parties essentially concerns the term “insertable.” UCL argues

                                   2   that “insertable” means capable of being inserted whereas SIMO argues that “insertable” must

                                   3   mean actually inserted or the invention does not work, i.e., is not operable. UCL has the better

                                   4   argument.

                                   5          First, as UCL points out, the specification for the ‘780 patent (intrinsic evidence) uses

                                   6   language stating that the SIM card “may” be inserted:

                                   7               •   “One or a plurality of SIM cards providing services may be inserted in each of the

                                   8                   at least one SIM card read-and-write device.” ‘780 patent, col. 5, ll. 31-33

                                   9                   (emphasis added).

                                  10               •   “In an embodiment of the present invention, during specific implementation, the

                                  11                   management channel establishing unit 431 comprises at least one SIM card slot and

                                  12                   a SIM card read-and-write chip connected to the at least one SIM card slot, wherein
Northern District of California
 United States District Court




                                  13                   a SIM card of the subscriber may be inserted into the SIM card slot.” ‘780 patent,

                                  14                   col. 9, ll. 36-41 (emphasis added).

                                  15          Second, the dictionary definition (extrinsic evidence) for “-able” (the adjective suffix) is

                                  16   “capable of, fit for, or worthy of (being so acted upon or toward) – chiefly in adjectives derived

                                  17   from verbs.” https://www.merriam-webster.com/dictionary/-able (last visited March 10, 2020).

                                  18          In response, SIMO contends that “Plaintiffs’ proposed ordinary meaning of ‘insertable’ as
                                  19   the ‘capacity of being inserted’ should be rejected because it makes inserting a SIM card optional

                                  20   and renders the entire claimed invention inoperable.” Resp. Br. at 4; see also AIA Eng’g Ltd. v.

                                  21   Magotteaux Int’l S/A, 657 F.3d 1264, 1278 (Fed. Cir. 2011) (“[A] construction that renders the

                                  22   claimed invention inoperable should be viewed with extreme skepticism.”). SIMO also points to

                                  23   language from the patent specification using the term “inserted” without qualifications:

                                  24               •   “The SIM scheduling management 41 selects appropriate SIM from SIM cards

                                  25                   inserted in the SIM card read-and-write device 42 according to the location of a

                                  26                   user equipment and the type of a serviced requested by a subscriber, and in

                                  27                   consideration of a network environment of the subscriber and subscriber attributes;

                                  28                   and assigns the selected SIM to the subscriber . . . .” ‘780 patent, col. 6, ll. 1-7
                                                                                           5
                                   1                  (emphasis added).

                                   2              •   “The SIM card read-and-write chip 421, under control of a SIM card management

                                   3                  unit 423, implements read and write of a SIM card inserted in the SIM card slot

                                   4                  422.” ‘780 patent, col. 7, ll. 38-40 (emphasis added).

                                   5              •   “[T]he subscriber is registered in the SIM scheduling management system as a user

                                   6                  of the system, and one or a plurality of SIM cards are inserted sing the SIM card

                                   7                  read-and-write device 42 (SIM box) used by the individual subscriber.” ‘780

                                   8                  patent, col. 10, ll. 58-62 (emphasis added).

                                   9          But SIMO’s argument is not persuasive because it fails to take into account UCL’s

                                  10   concession that, at some point in time, a SIM card is inserted in order for the invention to work;

                                  11   UCL’s point is simply that claim 1 is an apparatus claim, one that essentially describes the

                                  12   structure of the claimed invention. See Reply at 4 (“[C]laim 1 does not require that a SIM card be
Northern District of California
 United States District Court




                                  13   inserted at all times . . . ; it merely requires the various system components to be ‘configured to’

                                  14   perform the actions at the appropriate time.”). The claim is not confined to an operative state.

                                  15          Moreover, UCL’s position is supported by the language in claim 1 itself:

                                  16                  1. A subscriber identity module (SIM)-based service sharing system
                                                         comprising:
                                  17
                                                      at least one SIM card read-and-write device, configured to simulate
                                  18                  a read-and-write process performed by a local user equipment of a
                                                      SIM card providing service sharing to a physical SIM card, wherein
                                  19                  at least one SIM card providing service is insertable in the at least
                                                      one SIM card read-and-write device;
                                  20
                                                      a SIM scheduling management system configured to select
                                  21                  appropriate SIM from the at least one SIM card inserted in the at
                                                      least one SIM card read-and-write device according to the location
                                  22                  of a user equipment and the type of a service requested by a
                                                      subscriber, and assign the appropriate SIM to the subscriber . . . .
                                  23

                                  24   ‘780 patent, claim 1 (emphasis added). The above language makes clear that a SIM card does

                                  25   have to be “inserted” in order for the invention to work; however, in the first element above, UCL

                                  26   could have, but did not, use the term “inserted” but rather “insertable.” “[W]hen an applicant uses

                                  27   different terms in a claim it is permissible to infer that he intended his choice of different terms to

                                  28   reflect a differentiation in the meaning of those terms.” Innova/Pure Water, Inc. v. Safari Water
                                                                                          6
                                   1   Filtration Sys., 381 F.3d 1111, 1119 (Fed. Cir. 2004); see also Bancorp Servs., L.L.C. v. Hartford

                                   2   Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004) (stating that “the use of [different] terms [here,

                                   3   ‘surrender value protected investment credit’ and ‘stable value protected investment credit’] in

                                   4   close proximity in the same claim gives rise to an inference that a different meaning should be

                                   5   assigned to each” – although adding that the inference “is not conclusive”).

                                   6          Accordingly, “insertable” does not mean actually inserted. That being said, the Court does

                                   7   not adopt the specific construction proposed by UCL. UCL suggests the following construction:

                                   8   “wherein at least one SIM card read-and-write device is configured to receive at least one SIM

                                   9   card that provides service.” But “insertable” is with reference to the SIM card whereas

                                  10   “configured to receive” is with reference to the SIM card read-and-write device. Therefore, the

                                  11   Court adopts following construction instead (which hews more closely to the claim language):

                                  12   “wherein at least one SIM card providing service is capable of being inserted in the at least one
Northern District of California
 United States District Court




                                  13   SIM card read-and-write device.”

                                  14          2.      “at least one SIM card read-and-write device, configured to simulate a read-and-

                                  15                  write process performed by a local user equipment of a SIM card providing service

                                  16                  sharing to a physical SIM card” (claim 1)

                                  17

                                  18    UCL’s Proposed                    SIMO’s Proposed                  Court’s Construction
                                  19    Construction                      Construction
                                  20    no construction necessary; or     indefinite                       not indefinite
                                  21

                                  22    [alternatively] at least one                                       at least one SIM card read-
                                  23    SIM card read-and-write                                            and-write device that is
                                  24    device that is configured to                                       configured to simulate a read-
                                  25    simulate a read-and-write                                          and-write process to a
                                  26    process to a physical SIM                                          physical SIM card as would
                                  27    card as would be performed                                         be performed by a local user
                                  28    by a local user equipment of a                                     equipment of a SIM card
                                                                                         7
                                   1    SIM card providing service                                       providing service sharing
                                   2    sharing
                                   3

                                   4          The above phrase in dispute comes from the first element of claim 1 of the ‘780 patent:
                                   5                 1. A subscriber identity module (SIM)-based service sharing system
                                                        comprising:
                                   6
                                                     at least one SIM card read-and-write device, configured to
                                   7                 simulate a read-and-write process performed by a local user
                                                     equipment of a SIM card providing service sharing to a physical
                                   8                 SIM card, wherein at least one SIM card providing service is
                                                     insertable in the at least one SIM card read-and-write device . . . .
                                   9

                                  10   ‘780 patent, claim 1 (emphasis added). SIMO contends that the above phrase is indefinite and
                                  11   therefore claim 1 should be deemed invalid.
                                  12          SIMO has
Northern District of California
 United States District Court




                                  13                 the burden of establishing indefiniteness by clear and convincing
                                                     evidence. See TecSec v. Int'l Bus Machines Corp., 731 F.3d 1336,
                                  14                 1349 (Fed. Cir. 2013). Generally, "a patent is invalid for
                                                     indefiniteness if its claims, read in light of the specification
                                  15                 delineating the patent, and the prosecution history, fail to inform,
                                                     with reasonable certainty, those skilled in the art about the scope of
                                  16                 the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct.
                                                     2120, 2124 (2014); see also Takeda Pharm. Co. v. Mylan Inc., No.
                                  17                 13-CV-04001-LHK, 2014 U.S. Dist. LEXIS 159527, at *13-14
                                                     (N.D. Cal. Nov. 11, 2014) (noting that, prior to Nautilus, "the
                                  18                 Federal Circuit applied an 'insolubly ambiguous' standard to
                                                     indefiniteness questions" but "the Supreme Court rejected the
                                  19                 insolubly ambiguous standard and replaced it with a 'reasonable
                                                     certainty' standard").
                                  20
                                                     Whether a claim is indefinite or definite is a question of law. See
                                  21                 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1260 (Fed.
                                                     Cir. 2014). But while "[i]ndefiniteness is . . . a legal determination
                                  22                 arising out of the court's performance of its duty construing the
                                                     claims," "[l]ike enablement, definiteness, too, is amenable to
                                  23                 resolution by the jury where the issues are factual in nature." BJ
                                                     Servs. Co. v. Halliburton Energy Servs., 338 F.3d 1368, 1372 (Fed.
                                  24                 Cir. 2003).
                                  25   Intri-Plex Techs., Inc. v. NHK Int'l Corp., No. 17-cv-01097-EMC, 2018 U.S. Dist. LEXIS 16877,
                                  26   at *22-23 (N.D. Cal. Feb. 1, 2018).
                                  27          In its papers, SIMO makes several arguments as to how different components of the phrase
                                  28   above are indefinite. Each of those arguments is addressed below.
                                                                                        8
                                   1                      a.     What Provides the “service sharing”?

                                   2             SIMO argues first that, with respect to the above phrase, it is not clear what exactly

                                   3   provides the “service sharing” – e.g., is it a SIM card, the SIM card read-and-write device, or a

                                   4   local user equipment?

                                   5             The Court rejects SIMO’s argument. Arguably, the above phrase could have benefited

                                   6   from the use of additional punctuation and is confusing if considered in isolation. However, when

                                   7   the specification of the patent is taken into consideration, the phrase is understandable. This is

                                   8   especially true give that “patents are ‘not addressed to lawyers, or even to the public generally,’

                                   9   but rather to those skilled in the art.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 909

                                  10   (2014).1

                                  11             The “Background of the Invention” provides important context.

                                  12                      At present, almost all the communication terminals, such as mobile
Northern District of California
 United States District Court




                                                          phones, data cards, and hotspot devices, are capable of establishing
                                  13                      connections with the corresponding service providers or networks
                                                          using physical Subscriber Identity Module (SIM) cards inserted
                                  14                      thereon. SIM is a unique authentication ID issued by a service
                                                          provider for controlling access of a user equipment. The SIM
                                  15                      enables the user equipment to enjoy data and voice services.
                                  16                      Typically, since the service provider is bound to the SIM in the
                                                          device, one terminal may only use voice and data services provided
                                  17                      by a service provider specified by the SIM. This brings many
                                                          inconveniences to a subscriber. The subscriber cannot select
                                  18                      services provided by an appropriate service provider according to
                                  19
                                       1
                                  20       In Nautilus,

                                  21                      [t]he parties differ[ed] . . . in their articulations of just how much
                                                          imprecision §112, ¶ 2 tolerates. In [the alleged infringer] Nautilus’
                                  22                      view, a patent is invalid when a claim is ‘ambiguous, such that
                                                          readers could reasonably interpret the claim’s scope differently.’
                                  23                      Biosig [the patent holder] and the Solicitor General would require
                                                          only that the patent provide reasonable notice of the scope of the
                                  24                      claimed invention.

                                  25   Nautilus, 572 U.S. at 908. “Although the Supreme Court did not state its holding in these terms,
                                       its decision in Nautilus is closer to Biosig's position than to Nautilus' position” as “[t]he Court
                                  26   expressed primary concern with the public-notice function of a patent's claims, and never accepted
                                       Nautilus' position that a claim subject to more than one reasonable interpretation must be
                                  27   indefinite.” In re Maxim Integrated Prods., Inc., No. 12-244, 2014 U.S. Dist. LEXIS 100448, at
                                       *35 n.2 (W.D. Pa. July 23, 2014). A contrary interpretation would suggest claim constructions
                                  28   could often be deemed indefinite. It is common for terms to be subject to more than one
                                       reasonable interpretation.
                                                                                            9
                                                       signal strength and location information. When the subscriber is
                                   1                   roaming, the subscriber may only select services provided by a
                                                       service provider signing a roaming service agreement with the
                                   2                   original service provider, and needs to pay service fees much more
                                                       than a local subscriber. In addition, the package balance of the
                                   3                   subscriber cannot be shared or exchanged to another subscriber[,]
                                                       but only wasted; and when the package broadband traffic is
                                   4                   insufficient, temporary services are very inconvenient for the
                                                       subscriber.
                                   5
                                                       Due to restriction of the tariff and package of the service provider,
                                   6                   on-demand use of bandwidth cannot be practically implemented, but
                                                       the fees are paid based on traffic. It is difficult for the subscriber to
                                   7                   dynamically acquire desired services, for example, increased
                                                       bandwidth and short message services, according to actual
                                   8                   requirements.
                                   9   ‘780 patent, col. 1, ll. 22-50.

                                  10           As indicated by the above, the prior art involved use of a SIM card on local user equipment

                                  11   to get data and voice services. The invention improves on that prior art as follows:

                                  12               •   “One or a plurality of SIM cards providing services may be inserted in each of the
Northern District of California
 United States District Court




                                  13                   at least one SIM card read-and-write device 42.” ‘780 patent, col. 5, ll. 31-33.

                                  14               •   “[T]he SIM card read-and-write device 42 may be subject to three types of different

                                  15                   specifications and capacities in terms of hardware” – (1) “a SIM rack of a large

                                  16                   group [which] supports read, write, and storage of several to tens of SIM cards,” (2)

                                  17                   “a SIM array of a small group [which] supports read, write and storage of tends of

                                  18                   SIM cards,” and (3) “a SIM box of an individual [which] supports read, write and
                                  19                   storage of one or a plurality of SIM cards.” ‘780 patent, col. 5, ll. 34-53.

                                  20               •   “The SIM scheduling management 41 selects appropriate SIM from SIM cards

                                  21                   inserted in the SIM card read-and-write device 42 according to the location of a

                                  22                   user equipment and the type of service requested by a subscriber, and in

                                  23                   consideration of a network environment of the subscriber and subscriber attributes;

                                  24                   and assigns the selected SIM to the subscriber, thereby implementing an

                                  25                   international, any-network (any-service provider), any technology and mode, any-

                                  26                   service network access service for the subscriber, and implementing sharing of the

                                  27                   services corresponding to individual or a group SIM.” ‘780 patent, col. 6, ll. 1-11.

                                  28           Or as UCL’s expert, Dr. Feuerstein, testifies:
                                                                                          10
                                   1                  Because the SIM card read-and-write device may be, for example, a
                                                      SIM rack, SIM array, or SIM box, the physical SIM card need not
                                   2                  actually be located on the local user equipment. Thus, the SIM card
                                                      read-and-write device “simulates” the read-and-write processes to a
                                   3                  physical SIM card located, for example, in the SIM rack, SIM array,
                                                      or SIM box, as would be performed by a local user equipment of a
                                   4                  SIM card providing service sharing.
                                   5   Docket No. 79-1 (Feuerstein Decl. ¶ 59).2

                                   6          Thus, when SIMO asks what exactly provides the service sharing, the response is that

                                   7   “providing service sharing” – as used in the above phrase – modifies the noun “SIM card.” In

                                   8   other words, it is a SIM card that provides service sharing. This makes grammatical sense in that

                                   9   the noun closest to the modifier “providing service sharing” is “SIM card.” Thus, the above

                                  10   phrase could have been more clearly written as follows: “at least one SIM card read-and-write

                                  11   device, configured to simulate a read-and-write process (performed by a local user equipment of a

                                  12   SIM card providing service sharing) to a physical SIM card.”
Northern District of California
 United States District Court




                                  13          That being said, the Court notes that, even though “providing service sharing” modifies

                                  14   “SIM card,” the SIM card is associated with “local user equipment” and, in that respect, the “local

                                  15   user equipment” also provides service sharing. Moreover, the “SIM card read-and-write device”

                                  16   emulates the read-and-write process performed by the “local user equipment” and thus is also

                                  17   designed to provide service sharing.

                                  18                  b.     What is the Meaning of “service sharing”
                                  19          As noted above, the disputed phrase is as follows (in bold):

                                  20                  at least one SIM card read-and-write device, configured to
                                                      simulate a read-and-write process performed by a local user
                                  21                  equipment of a SIM card providing service sharing to a physical
                                                      SIM card, wherein at least one SIM card providing service is
                                  22                  insertable in the at least one SIM card read-and-write device . . . .
                                  23   ‘780 patent, claim 1 (emphasis added). According to SIMO, there is an indefiniteness problem

                                  24   with the above phrase because it is not clear what “service sharing” means above. SIMO contends

                                  25

                                  26   2
                                         Dr. Feuerstein opines as to how one skilled in the art would understand the above phrase. SIMO
                                  27   has offered no expert testimony to the contrary, simply relying – as it acknowledged at the hearing
                                       – on linguistics alone. While SIMO was not required to offer any expert testimony, patents are not
                                  28   (as noted above) “‘addressed to lawyers, or even to the public generally,’ but rather to those
                                       skilled in the art.” Nautilus, 572 U.S. at 909.
                                                                                         11
                                   1   that “service sharing” could be interpreted either as:

                                   2          (1) a noun – i.e., “providing service[-]sharing”; or

                                   3          (2) a noun followed by a gerund – i.e., “providing service[,] sharing to a physical SIM

                                   4              card.”

                                   5   See Resp. Br. at 10. SIMO defends the latter interpretation on the basis that the patent

                                   6   specification at times refers to a SIM card providing service only – and not service sharing. See,

                                   7   e.g., ‘780 patent, col. 5, ll. 31-33 (“One of a plurality of SIM cards providing services may be

                                   8   inserted in each of the at least one SIM card read-and-write device.”); ‘780 patent, col. 12, ll. 4-6

                                   9   (“The SIM scheduling management system returns SIM providing services of the service provider

                                  10   2 to the multi-channel communication device.”). SIMO notes that this is also consistent with

                                  11   claim 1 which refers (in the first element above) to the following: “wherein at least one SIM card

                                  12   providing service is insertable in the at least one SIM card read-and-write device.” ‘780 patent,
Northern District of California
 United States District Court




                                  13   claim 1.

                                  14          SIMO’s interpretation is far fetched. Notably, nothing in the patent (including the

                                  15   specification) talks about “sharing to a physical SIM card,” which is what the SIMO’s

                                  16   interpretation requires. Furthermore, SIMO’s interpretation would be grammatically awkward –

                                  17   i.e., “at least one SIM card read-and-write device, configured to simulate a read-and-write process

                                  18   performed by a local user equipment of a SIM card providing service[,] sharing to a physical SIM
                                  19   card.” Sharing what to a physical SIM card?

                                  20          SIMO is correct that different words in the same claim are usually afforded different

                                  21   meanings (i.e., “service[-]sharing” and “service”). But SIMO ignores the fact that “service[-

                                  22   ]sharing” is a kind of service; furthermore, it is clear from the patent as a whole (including the

                                  23   specification) that the service to be provided by the invention is service sharing specifically. See,

                                  24   e.g., ‘780 patent, col. 6, ll. 1-12 (“The SIM scheduling management 41 selects appropriate SIM

                                  25   from SIM cards inserted in the SIM card read-and-write device 42 according to the location of a

                                  26   user equipment and the type of service requested by a subscriber, and in consideration of a

                                  27   network environment of the subscriber and subscriber attributes; and assigns the selected SIM to

                                  28   the subscriber, thereby implementing an international, any-network (any-service provider), any-
                                                                                         12
                                   1   technology and mode, implementing sharing of the services corresponding to individual or a group

                                   2   SIM.”).

                                   3          SIMO protests that the prosecution history (intrinsic evidence) supports its position. But

                                   4   the argument is not well taken. For example, it is true that the claim as originally drafted (then-

                                   5   known as claim 12) did refer to “at least one SIM card read-and-write device, configured to

                                   6   simulate a read-and-write process performed by local user equipment of a SIM card providing

                                   7   service sharing a physical SIM card.” Docket No. 93-2, at 34 (prosecution history). That is, the

                                   8   claim as originally drafted referred to “a SIM card providing service sharing a physical SIM card,”

                                   9   and not “a SIM card providing service sharing to a physical SIM card” (as stated in current claim

                                  10   1). However, the omission of “to” appears to have been an administrative-type of mistake that

                                  11   UCL corrected or at least an error addressed after the patent examiner determined that the claim

                                  12   was “subject to restriction and/or election requirement.” Docket No. 93-2, at 121.
Northern District of California
 United States District Court




                                  13          SIMO points out that, during the prosecution of the patent, UCL also made another change

                                  14   to the claim then-known as claim 12:

                                  15                  at least one SIM card read-and-write device, configured to simulate
                                                      a read-and-write process performed by a local user equipment of a
                                  16                  SIM card providing service sharing to a physical SIM card, wherein
                                                      at least one SIM card providing service sharing are is insertable in
                                  17                  the at least one SIM card read-and-write device.
                                  18   Docket No. 93-2, at 162-63 (prosecution history) (strike out and emphasis in original). But this is
                                  19   not a clear disavowal of claim scope. See Poly-America, L.P. v. API Indus., Inc., 839 F.3d 1131,

                                  20   1136 (Fed. Cir. 2016) (noting that a “disavowal need not be explicit” but it “must be clear and

                                  21   unequivocal”; “the standard for disavowal is exacting, requiring clear and unequivocal evidence

                                  22   that the claimed invention includes or does not include a particular feature” – notably,

                                  23   “[a]mbiguous language cannot support disavowal”). “Service” does not necessarily exclude

                                  24   service sharing which can be a kind of “service.”

                                  25          Accordingly, the Court rejects SIMO’s contention that there is indefiniteness based on a

                                  26   lack of clarity about what “service sharing” means.

                                  27                  c.      What is the Meaning of “simulate”?

                                  28          SIMO next contends indefiniteness based on the use of the term “simulate”:
                                                                                        13
                                   1                  at least one SIM card read-and-write device, configured to simulate
                                                      a read-and-write process performed by a local user equipment of a
                                   2                  SIM card providing service sharing to a physical SIM card, wherein
                                                      at least one SIM card providing service is insertable in the at least
                                   3                  one SIM card read-and-write device . . . .
                                   4   ‘780 patent, claim 1 (emphasis added). According to SIMO, “simulate” must be given its plain

                                   5   and ordinary meaning as the term is not defined in the specification, and UCL is construing

                                   6   “simulate” to mean the “complete opposite.” Resp. Br. at 13. SIMO maintains that “something

                                   7   simulated is a representation of an action but not the real action,” and, “[b]ecause ‘simulate’

                                   8   means to imitate but not do the same thing as, the claim language ‘simulate a read and write

                                   9   process’ is indefinite. It is not clear what kind of read-and-write process would be imitated, but

                                  10   not actually performed . . . .” Resp. Br. at 15 (emphasis added).

                                  11          SIMO’s argument is not persuasive. There is no real dispute between the parties that

                                  12   “simulate” means something along the lines of “imitate.” See Resp. Br. at 15 (SIMO’s position)
Northern District of California
 United States District Court




                                  13   (stating that “‘simulate’ means to imitate”); Docket No. 79-1 (UCL’s position) (Feuerstein Decl. ¶

                                  14   60) (testifying that “a POSITA [person of ordinary skill in the art] at the time of the invention

                                  15   would understand to ‘simulate’ means to imitate or emulate the way in which another system or

                                  16   process works”). SIMO assumes, however, that something is not “imitated” when the same result

                                  17   is achieved. But the invention at issue has clearly been designed to achieve the same result as the

                                  18   prior art (i.e., service sharing); it is simply the way of accomplishing the result that makes the
                                  19   invention different. This is consistent with the claim language, namely, that a “process” is being

                                  20   simulated or imitated, not the end result.

                                  21                  d.      Interpreting “to” to mean “of”

                                  22          SIMO’s next argument is not entirely clear but appears to be related to its argument in Part

                                  23   II.C.1, supra. Below is the phrase at issue from claim 1:

                                  24                  at least one SIM card read-and-write device, configured to simulate
                                                      a read-and-write process performed by a local user equipment of a
                                  25                  SIM card providing service sharing to a physical SIM card,
                                                      wherein at least one SIM card providing service is insertable in the
                                  26                  at least one SIM card read-and-write device . . . .
                                  27   ‘780 patent, claim 1 (emphasis added). According to SIMO, UCL takes the position that the SIM

                                  28   card read-and-write device is “configured to simulate a read-and-write process” “to a physical
                                                                                         14
                                   1   SIM card” (i.e., the language bolded above) – reading out entirely the nonbolded language in

                                   2   between. See Resp. Br. at 17 (arguing that UCL lacks support for moving ‘to a physical SIM card’

                                   3   from the end of the phrase to directly after ‘configured to simulate a read-and-write process”).

                                   4   SIMO also argues that this interpretation cannot be accepted because the specification of the

                                   5   patent talks about reading and writing of a SIM card, not to. See, e.g., ‘780 patent, col. 7, ll. 38-40

                                   6   (“The SIM card read-and-write chip 421, under control of a SIM card management unit 423,

                                   7   implements read and write of a SIM card inserted in the SIM card slot 422.”) (emphasis added);

                                   8   ‘780 patent, col. 6, ll. 17-19 (“In the embodiments of the present invention, the multi-channel

                                   9   communication device 43 may support read and write of one or a plurality of physical SIM cards”)

                                  10   (emphasis added).

                                  11             As indicated above, see Part II.C.1, the Court agrees with UCL that the SIM card read-and-

                                  12   write device is configured to simulate a read-and-write process (performed by a local user
Northern District of California
 United States District Court




                                  13   equipment) to a physical SIM card. Furthermore, the excerpts above from the patent specification

                                  14   – referring to reading and writing of a SIM card – ultimately supports UCL’s interpretation that

                                  15   the nonbolded language between “configured to simulate a read-and-write process” and “to a

                                  16   physical SIM card” should effectively be put in a parenthetical (i.e., so as to modify “read-and-

                                  17   write process”). Finally, the Court is not troubled by the fact that the claim uses “to” while the

                                  18   patent specification uses “of.” The claim uses the word “to” because it is talking about a “read-
                                  19   and-write process.” In contrast, the patent specification simply references reading and writing,

                                  20   and not a process specifically.

                                  21                    e.      “to a physical SIM card”

                                  22             Finally, SIMO argues that “to a physical SIM card” lacks any written description3: “[T]he

                                  23   specification lacks any support for read-and-write process being performed ‘to a physical SIM

                                  24   card.’ Plaintiffs completely ignore this point, and seek to resolve this discrepancy by redefining

                                  25   ‘to’ as ‘of.’” Resp. Br. at 18. This argument is simply a variant of the one directly above, and

                                  26   therefore is rejected. As indicated above, SIMO argues that the specification of the patent refers to

                                  27

                                  28   3
                                           Clearly, this is not an indefiniteness argument.
                                                                                              15
                                   1   reading and writing of a SIM card, not to. But the claim may use the term “to” because it is

                                   2   talking about a read-and-write process.

                                   3                   f.      Summary

                                   4           For the foregoing reasons, the Court does not find indefiniteness and adopts UCL’s

                                   5   construction, and not SIMO’s.

                                   6           3.      “a SIM database configured to store SIM data on the at least one SIM card of the at

                                   7                   least one SIM card read-and-write device” (claim 1)

                                   8

                                   9    UCL’s Proposed                     SIMO’s Proposed                     Court’s Construction
                                  10    Construction                       Construction
                                  11    a SIM database configured to       a SIM database configured to        a SIM database configured to
                                  12    store SIM data of the at least     store SIM data on the at least      store SIM data of the at least
Northern District of California
 United States District Court




                                  13    one SIM card stored in the at      one SIM card of the at least        one SIM card stored in the at
                                  14    least one SIM card read-and-       one SIM card read-and-write         least one SIM card read-and-
                                  15    write device                       device                              write device
                                  16

                                  17           The parties’ dispute concerning the above phrase is about the word “on.” SIMO argues
                                  18   that “on” must be interpreted to mean a physical location – i.e., a SIM database is configured to
                                  19   store SIM data physically on the SIM card. UCL argues in response that “on” is a word that can
                                  20   mean “of” or “about” – e.g., a book “on” minerals is a book “about” minerals. See Docket No. 79-
                                  21   1, at 21 (definition of “on” provided in Merriam Webster) (providing as the twelfth definition (out
                                  22   of twelve): “ABOUT, CONCERNING <a book ~ minerals>”).
                                  23           The Court agrees with UCL that “on,” as used in the above phrase, does not implicate
                                  24   physical location. Most tellingly, the patent specification contains the following language: “The
                                  25   SIM database 411 stores SIM data of the SIM card inserted on the SIM card read-and-write device
                                  26   . . . .” ‘780 patent, col. 8, ll. 5-6. In addition, other parts of the patent specification indicate that
                                  27   SIM data would not be pinned to a physical location on the SIM card. See, e.g., ‘780 patent, col.
                                  28   8, ll. 13-17 (stating that “the SIM data stored in the SIM database 411 comprises various
                                                                                           16
                                   1   communication modes in different regions and of different service providers”) (emphasis added).

                                   2   Finally, it would make little sense for “on” to mean a physical limitation when that would mean

                                   3   embodiments disclosed in the patent specification would be excluded from claim 1. See Resp. Br.

                                   4   at 22 (SIMO not disputing that its construction “would exclude the preferred embodiments”). As

                                   5   UCL points out, the Federal Circuit has stated that “[a] claim construction that excludes a

                                   6   preferred embodiment is ‘rarely, if ever, correct.’ A construction that excludes all disclosed

                                   7   embodiments . . . is especially disfavored.” Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790

                                   8   F.3d 1298, 1304 (Fed. Cir. 2015) (emphasis in original). SIMO, in response, cites Lucent

                                   9   Technologies, Inc. v. Gateway, Inc., 525 F.3d 1200 (Fed. Cir. 2008), where the Federal Circuit

                                  10   stated: “[W]here we conclude that the claim language is unambiguous, we have construed the

                                  11   claims to exclude all disclosed embodiments.” Id. at 1215-16. But, in the instant case, there is

                                  12   ambiguity, if only by virtue of the language in the patent specification using the word “of.” See
Northern District of California
 United States District Court




                                  13   ‘780 patent, col. 8, ll. 5-6 (“The SIM database 411 stores SIM data of the SIM card inserted on the

                                  14   SIM card read-and-write device . . . .”) (emphasis added).

                                  15          SIMO protests still that it was the use of the word “on” – i.e., the limitation it placed – that

                                  16   prompted the patent examiner to give approval to the invention over the prior art. See Resp. Br. at

                                  17   19 (arguing that, “in the notice of allowance, the examiner repeated and emphasized the ‘on’

                                  18   limitation in his reasons for allowing the patent over the prior art”). But contrary to what SIMO
                                  19   suggests, the notice of allowance does not specifically call out the word “on”. Moreover, nothing

                                  20   in the notice of allowance indicates an understanding of “on” to implicate physical location.

                                  21          Accordingly, the Court adopts UCL’s proposed construction over SIMO’s.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         17
                                   1         4.      “SIM function”

                                   2

                                   3   UCL’s Proposed                   SIMO’s Proposed                 Court’s Construction
                                   4   Construction                     Construction
                                   5   no construction necessary; or    indefinite                      not indefinite;
                                   6   [alternatively] functions of a                                   the function of a SIM, i.e., a
                                   7   SIM                                                              means by which a service
                                   8                                                                    provider authenticates a
                                   9                                                                    subscriber, thus enabling the
                                  10                                                                    subscriber to use her user
                                  11                                                                    equipment to enjoy services
                                  12                                                                    provided by the service
Northern District of California
 United States District Court




                                  13                                                                    provider
                                  14

                                  15         Below is the broader context for the term “the SIM function”:
                                  16                 1. A subscriber identity module (SIM)-based service sharing system,
                                                        comprising:
                                  17
                                                         at least one SIM card read-and-write device, configured to
                                  18                     simulate a read-and-write process performed by a local user
                                                         equipment of a SIM card providing service sharing to a physical
                                  19                     SIM card, wherein at least one SIM card providing service is
                                                         insertable in the at least one SIM card read-and-write device;
                                  20
                                                         a SIM scheduling management system configured to select
                                  21                     appropriate SIM from the at least one SIM card inserted in the at
                                                         least one SIM card read-and-write device according to the
                                  22                     location of a user equipment and the type of a service requested
                                                         by a subscriber, and assign the appropriate SIM to the
                                  23                     subscriber; and
                                  24                     at least one multi-channel communication, configured to
                                                         communicate with the SIM scheduling management system to
                                  25                     acquire the appropriate SIM assigned by the SIM scheduling
                                                         management system, and communicate with a service provider
                                  26                     system corresponding to the appropriate SIM assigned by the
                                                         SIM scheduling management system to acquire the service
                                  27                     requested by the subscriber;
                                  28                     wherein the appropriate SIM is a smart card having the SIM
                                                                                     18
                                                          function or SIM data;
                                   1
                                                          ....
                                   2

                                   3   ‘780 patent, claim 1 (emphasis added). According to SIMO, “the SIM function” is indefinite

                                   4   because it lacks an antecedent basis in claim 1 (i.e., “a SIM function”), and nothing in the patent,

                                   5   including the specification, sets “the outer boundaries of ‘the SIM function.’” Resp. Br. at 24. In

                                   6   short, what SIMO means here is that there are many functions of a SIM and, without further

                                   7   clarity as to which function is implicated, there is an indefiniteness problem.

                                   8           The lack of an antecedent basis for “the SIM function” is not dispositive. As the Federal

                                   9   Circuit has noted: “The Manual of Patent Examining Procedure (‘MPEP’) states: ‘the failure to

                                  10   provide explicit antecedent basis for terms does not always render a claim indefinite. If the scope

                                  11   of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not

                                  12   indefinite.’” Bose Corp. v. JBL, Inc., 274 F.3d 1354, 1359 (Fed. Cir. 2001).4 For example, in In
Northern District of California
 United States District Court




                                  13   re Downing, 754 F. App'x 988 (Fed. Cir. 2018), the Federal Circuit did not find the absence of an

                                  14   antecedent basis for “the end user” a problem because it was, in essence, obvious what was meant

                                  15   by the term:

                                  16                  In this case, the "business information relevant to the end user"
                                                      limitation introduces the term "the end user" without an antecedent
                                  17                  basis. However, claim 1 only references one "end user." While the
                                                      specification discloses many different end users, claim 1's recitation
                                  18                  of one end user could only refer to the end user using the product.
                                                      Who else could the end user be?
                                  19
                                       Id. at 996.
                                  20

                                  21   4
                                        In Bose itself, the Federal Circuit effectively found an antecedent basis for a term – “an ellipse
                                  22   having a major diameter” – by implication. See Fisher-Price, Inc. v. Graco Children's Prods., 154
                                       F. App'x 903, 909 (Fed. Cir. 2005) (“A claim is not invalid for indefiniteness if its antecedent
                                  23   basis is present by implication.”). It explained:

                                  24                  [M]athematically an inherent characteristic of an ellipse is a major
                                                      diameter. The prior recitation of "an ellipse" therefore, provides the
                                  25                  antecedent basis for "an ellipse having a major diameter." "Inherent
                                                      components of elements recited have antecedent basis in the
                                  26                  recitation of the components themselves." MPEP § 2173.05(e). The
                                                      MPEP provides an analogous example: "the limitation 'the outer
                                  27                  surface of said sphere' would not require an antecedent recitation
                                                      that the sphere have an outer surface."
                                  28
                                       Bose, 274 F.3d at 1359.
                                                                                        19
                                   1          The instant case is not quite like Downing in that claim 1 of the ‘780 patent does not, in

                                   2   and of itself, make obvious what is meant by “the SIM function.” On the other hand, the patent

                                   3   specification does shed light on what “the SIM function” means. There are at least two places in

                                   4   the specification that talk about what function a SIM provides:

                                   5              •   “SIM is a unique authentication ID issued by a service provider for controlling

                                   6                  access of a user equipment. The SIM enables the user equipment to enjoy data and

                                   7                  voice services.” ‘780 patent, col. 1, ll. 26-29.

                                   8              •   “In the embodiments of the present invention, the subscriber identity information is

                                   9                  used for a service provider to authenticate a subscriber, wherein the subscriber

                                  10                  identity information comprises SIM data of a subscriber serviced by a mobile

                                  11                  service provider, [etc].” ‘780 patent, col. 3, ll. 55-59.

                                  12   Admittedly, the patent specification does not expressly define “the SIM function” as a means by
Northern District of California
 United States District Court




                                  13   which a service provider authenticates a subscriber, thus enabling the subscriber to use her user

                                  14   equipment to get services provided by the service provider. However, implicitly, that is how the

                                  15   functioning of a SIM is described. And because that is how the functioning of a SIM is described,

                                  16   the fact that a SIM could provide other additional functions does not render the term indefinite in

                                  17   this context. (In its papers, SIMO did not identify other such functions; however, it identified at

                                  18   least one other function at the claim construction hearing.).
                                  19          Accordingly, the Court rejects SIMO’s contention that “the SIM function” is indefinite.

                                  20   That being said, the construction that UCL provides is also problematic – e.g., referring to

                                  21   “functions” (plural) rather than “function” (singular) and failing to provide any specificity on what

                                  22   the function actually is. The Court adopts the following construction instead: “the function of a

                                  23   SIM, i.e., a means by which a service provider authenticates a subscriber, thus enabling the

                                  24   subscriber to use her user equipment to enjoy services provided by the service provider.”

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         20
                                   1                                    III.      CONCLUSION

                                   2         For the foregoing reasons, the Court adopts the above claim constructions.

                                   3

                                   4         IT IS SO ORDERED.

                                   5

                                   6   Dated: March 19, 2020

                                   7

                                   8                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     21
